HAWKINS, Presiding Judge.
Appellant was indicted for murder with malice aforethought of Bennie McCown. The case was submitted to a jury which found her guilty of murder without malice, and assessed her punishment at five years in the penitentiary.
The record is before us without bills of exception or statement of facts. In such condition nothing is presented for review.
However, we observe that in pronouncing sentence upon appellant the court, evidently through oversight, omitted to give her the benefit of the indeterminate sentence, and sentenced her for five years. The sentence is corrected to provide that she serve not less than two nor more than five years in the penitentiary.
As thus amended, the judgment is affirmed.